                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CHRISTOPHER W. PARRISH,

                      Plaintiff,

vs.                                        Case No. 19-3063-SAC

DAVID J. KAUFMAN and
STATE OF KANSAS,

                      Defendants.


                               O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional   factual    allegations   to   round   out   a

plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).



                                    1
II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review     cases    filed     by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine       whether    the    complaint    contains   “sufficient     factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and    the     strength    of    competing   explanations      for   the

defendant's conduct.         See id. at 679; Twombly, 550 U.S. at 567.

        The     court     accepts    the    plaintiff’s    well-pled      factual

allegations as true and views them in the light most favorable to

the plaintiff.          United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).       The court, however, is not required to accept legal

                                           2
conclusions alleged in the complaint as true. Iqbal, 556 U.S. at

678.

III. The complaint

       Plaintiff has written his complaint using forms for a civil

rights complaint pursuant to the jurisdictional provisions of 28

U.S.C. § 1331.     He lists three counts.   Counts 1 and 3 appear to

be directed at defendant Kaufman.      Kaufman is a state district

court judge in Sedgwick County, Kansas who has presided over Case

No. 16-CR-608 and who is presiding over Case No. 18-CR-1297. Count

1 alleges that defendant Kaufman unconstitutionally convicted

plaintiff    of    violating   state   statutes   and   imposed    an

unconstitutionally severe sentence in Case No. 16-CR-608. A review

of the electronic docket of Case No. 16-CR-608 indicates that

plaintiff had his probation revoked on or about March 20, 2019 and

that he has filed a state court appeal.        Count 3 alleges that

defendant Kaufman has made improper evidentiary rulings in Case

No. 18-CR-1297.    Count 2 appears to be directed at defendant State

of Kansas.   Plaintiff alleges that the State of Kansas is bringing

criminal charges against plaintiff for conduct protected by the

First Amendment.    This appears related to Case No. 18-CR-1297.   A

review of the electronic docket in that case indicates that the

charges are still pending.

       On the last page of the complaint form, under “REQUEST FOR

RELIEF”, plaintiff writes that he seeks reversal of a conviction

                                  3
in Case No. 16-CR-608 and “removal from” the Kansas Offenders

Registration Act (KORA) and deletion of all information from the

KORA database. The “REQUEST FOR RELIEF” does not appear to be

related to Count 2 because the charges in Case No. 18-CR-1297 do

not allege a violation of KORA requirements.

IV. The Younger doctrine and Rooker-Feldman doctrine

        Under the Younger doctrine,1 the court must abstain from

exercising jurisdiction over suits for declaratory or injunctive

relief against pending state criminal proceedings in the absence

of most exceptional circumstances.           Goings v. Sumner County Dist.

Attorney’s Office, 571 Fed.Appx. 634, 637 (10th Cir. 2014)(quoting

Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997)).               Plaintiff

is seeking injunctive relief in the form of a “reversal of a

conviction.”      If plaintiff means the parole revocation judgment in

Case No. 16-CR-608 entered on or about March 20, 2019, then the

court must not exercise jurisdiction over that claim. If plaintiff

is seeking an injunction against the prosecution pending in Case

No. 18-CR-1297 and/or the evidentiary rulings made by defendant

Kaufman, those claims must also be dismissed under the Younger

doctrine.

        Dismissal pursuant to the Younger doctrine is warranted when

there are: 1) ongoing state criminal proceedings; 2) the state




1   The doctrine derives from Younger v. Harris, 401 U.S. 37 (1971).

                                        4
court offers an adequate forum to hear plaintiff’s federal claims;

3) and the state proceedings involve important state interests.

Goings, supra, quoting Taylor v. Jaquez, 126 F.3d 1294, 1297 (10th

Cir. 1997).       These conditions are present regarding plaintiff’s

claims for injunctive relief against pending state court criminal

proceedings.

       If plaintiff is seeking a reversal of his original conviction

in Case No. 16-CR-608, jurisdiction over that claim is barred by

the Rooker-Feldman doctrine.2          The doctrine also applies to bar

jurisdiction over plaintiff’s challenge to the application of KORA

by the state court.         See E.B. v. Verniero, 119 F.3d 1077, 1090-92

(3rd     Cir.    1997)(applying    Rooker-Feldman       doctrine    to     action

challenging      offender    registration       provisions   in   New    Jersey);

Denoma      v.     Kasich,      2015       WL     9906255     *11       (S.D.Ohio

11/2/2015)(applying doctrine to claim challenging state court

reclassification of plaintiff as a sexual offender subject to

registration requirements); Zuneska v. Cuomo, 2013 WL 431826 *3-5

(E.D.N.Y. 2/1/2013)(applying doctrine against claim seeking to bar

opposition to plaintiff’s declassification as a sexual offender);

Skaggs v. Sanky, 2012 WL 243329 *2 (D.Nebr. 1/25/2012)(same seeking

removal from sex offender registry). Under the Rooker-Feldman

doctrine, a federal district court does not have jurisdiction to



2 The doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                       5
review a final state court judgment.               See Bear v. Patton, 451 F.3d

639, 641 (10th Cir. 2006).       Only the Supreme Court has jurisdiction

to hear appeals from final state court judgments.                        Id.        Thus,

recently in Cowan v. Hunter, 2019 WL 413745 *1 (10th Cir. 2/1/2019),

the    Tenth   Circuit   held    that,     pursuant      to   the   Rooker-Feldman

doctrine, the court did not have jurisdiction to vacate a judgment

of    conviction.     The     court   in       Cowan   recognized   that       in   some

situations,     a   federal    district        court   can    consider   collateral

challenges to a state court conviction, such as a petition for

habeas corpus.      The court did not construe the complaint in Cowan

as bringing a habeas claim and plaintiff’s claim here also does

not appear to be a claim for habeas corpus relief.

V. Conclusion

       In conclusion, the court directs plaintiff to show cause by

May 31, 2019 why this action should not be dismissed without

prejudice pursuant to the Younger doctrine and the Rooker-Feldman

doctrine.

       IT IS SO ORDERED.

       Dated this 1st day of May, 2019, at Topeka, Kansas.



                              s/Sam A. Crow_____________________________
                              Sam A. Crow, U.S. District Senior Judge




                                           6
